Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1-19 are pending and under examination.      

Priority
The instant application filed on 5/26/2020 is a national stage entry of PCT/EP2018/081857 filed on 11/20/2018, which claims priority from European Patent application EP17204960.3 filed on 12/1/2017.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 was filed after the mailing date of the final rejection on 2/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note
Applicant's after final amendments and arguments filed on 04/22/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s arguments set forth on 04/22/2022. 
Terminal Disclaimer
The terminal disclaimer filed on 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending application 16/766814 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Claims 1-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613